 



Exhibit 10.6

 

CONFIDENTIAL

 

AMENDMENT #1 TO

SETTLEMENT AGREEMENT

 

THIS AMENDMENT NO. 1 TO SETTLEMENT AGREEMENT (this "Amendment") is made and
entered into effective as of January 4, 2012 by and among XHIBIT, LLC, a Nevada
limited liability company, with its offices at 80 E. Rio Salado Parkway, Suite
611, Tempe, AZ 85281 (the "Company"), Xhibit Management Corp., a Nevada
corporation and the manager of the Company, with its offices at 80 E. Rio Salado
Parkway, Suite 611, Tempe, AZ 85281 (the "Manager") and JASON HRISSIKOPOULOS, a
married individual, whose address is 3310 E. Huber Street, Mesa, AZ 85213
("Hrissikopoulos") (collectively, the Company, the Manager and Hrissikopoulos
are referred to herein as the "Parties" and each individually as a "Party").

 

RECITALS

 

The Parties entered into a Settlement Agreement (the "Agreement"), dated January
4, 2012, pursuant to which the Parties settled various claims.

 

The Parties now wish to amend the Agreement to, among other things, return all
equity of Hrizzo, LLC ("Hrizzo") owned by the Company to Hrissikopoulos.

 

Section 4.12 of the Agreement permits amendment of the Agreement in writing, if
signed by a duly authorized representative of each Party.

 

NOW, THEREFORE, in consideration of the covenants set forth herein, and for
other good and valuable consideration, intending to be legally bound hereby, the
Parties agree as follows:

 

1.          Definitions. Capitalized terms not otherwise defined in this
Amendment shall have the respective meanings ascribed to them in the Agreement.

 

2.          Article I. The following new Section 1.5 is added to Article I to
the Agreement:

 

1.5.          Transfer of Equity in Hrizzo, LLC. The Company shall take all
necessary action to transfer all of the equity of Hrizzo owned by the Company to
Hrissikopoulos on or before January 31, 2012, but with an effective transfer
date as of the Effective Date, and Hrissikopolous agrees to fully cooperate with
the Company in accomplishing such transfer.

 

3.          No Other Changes.         The Agreement, as amended by this
Amendment, is and will remain in full force and effect and each party hereto
hereby expressly ratifies and affirms all such terms and conditions as of the
date hereof. In the event of a conflict between the terms and conditions of this
Amendment and the Agreement, the terms and conditions of this Amendment will
govern.

 

 

 

  

4.          Miscellaneous. This Amendment may be executed in multiple
counterparts, each of which will be deemed an original, but all of which, when
taken together, will constitute one and the same instrument. This Amendment will
be governed by and construed in accordance with the laws of the State of
Arizona, without regard to its conflict of laws provisions.

 

5.          Legal Representation. Each of the Parties stipulates and agrees
that, in entering into this Amendment, it has relied upon the advice and
representation of counsel and other advisors selected by it or has waived the
right to do so.

 

[signatures appear on the following page]

 

2

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  The Company:         XHIBIT LLC, a Nevada limited liability company         By
/s/ Michael Schifsky   Its CFO         Date: 1/17/12         The Manager:      
Xhibit Management Corp., a Nevada corporation         By /s/ Michael Schifsky  
Its CFO         Date: 1/17/12         Hrissikopoulos:         By /s/ Jason
Hrissikopoulos   Jason Hrissikopoulos         Date: 1/17/12



 

3



 

 

